DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10,595,847. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claim 1, the reference patents claims a suture anchor comprising an anchor body (claim 1) having a longitudinal axis, a proximal end, and a distal end (claim 1), wherein the anchor body includes a central bore (claim 1) located at the proximal end and a passage (claim 1) extending between the central bore and the distal end, wherein the central bore has a first dimension (claim 1) substantially perpendicular to the longitudinal axis and the passage has a second dimension (claim 1) substantially perpendicular to the longitudinal axis that is less than the first dimension, and a flexible strand (claim 1) that extends through the passage of the anchor body (claim 1), wherein a first knot (claim 1) formed in the flexible strand at the distal end of the anchor body . 
For dependent claims 2-11, see reference patent claims 2-5, 7-10, 16. 
With respect to claim 12, the reference patent claims a suture anchor assembly for attachment of tissue to bone, the suture anchor assembly comprising a suture anchor comprising an anchor body (claim 17) having a distal end, a proximal end, a longitudinal axis, an outer surface, a central bore (claim 17) located at the proximal end and a passage (claim 17) extending between the central bore and the distal end, wherein the central bore has a first dimension (claim 17) substantially perpendicular to the longitudinal axis and the passage has a second dimension (claim 17) substantially perpendicular to the longitudinal axis that is less than the first dimension, a first flexible strand (claim 17) that extends through the passage of the anchor body (claim 17), wherein a first knot (claim 17) formed in the flexible strand at the distal end of the anchor body has a third dimension (claim 17) greater than the second dimension to prevent the first knot from passing through the passage (claim 17), wherein a closed loop (claim 17) positionable at least partially within the central bore of the anchor body 
For dependent claims 13-15, see reference patent claims 18-20. 
With respect to claim 16, the reference patent claims a method of attaching a  suture anchor assembly to a driver, the suture anchor assembly configured to approximate tissue to bone and comprising a suture anchor (claim 21) comprising an anchor body (claim 21) having a distal end, a proximal end, a longitudinal axis, a central bore (claim 21) located at the proximal end, and a passage (claim 21) extending between the central bore and the distal end, wherein the central bore has a first dimension (claim 21) substantially perpendicular to the longitudinal axis and the passage has a second dimension (claim 21) substantially perpendicular to the longitudinal axis that is less than the first dimension, a first flexible strand (claim 21) that extends through the passage of the anchor body (claim 21), wherein a first knot (claim 21) formed in the flexible strand  at the distal end of the anchor body has a third dimension (claim 21) greater than the second dimension to prevent the first knot from passing through the passage (claim 21), and wherein a closed loop (claim 21) 
For dependent claims 17-18, see reference patent claims 22, 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771